Title: To James Madison from George W. Erving, 21 April 1807
From: Erving, George W.
To: Madison, James



No 26  Duplicate
Sir,
Madrid April 21. 1807

By my letter of March 17 (No. 25) I had the honor to submit to you copies of certain correspondence with the Spanish Minister of State, upon some late cases of condemnation by the inferior prize courts; and upon the general conduct of these tribunals.  The notes of 4th. & 13th. March therewith transmitted, produced from Mr. Cevallos one, (dated 15 of the same) in which he has attempted to justify the proceedings complained of: Tho this contained no new point of importance which had not been fully discussed in our former correspondence, yet it seemed proper that I shoud reply to it somewhat in detail: copies of his note (No. 3) & of the reply dated March 31st. (No. 4) are herewith inclosed.
With my letter No. 21 (of Jany. 9th.) was transmitted copies of notes to Mr. Cevallos of 19th. Decr. & 7th. Jany. & of his reply of Jany. 26th., upon the case of the "Grampus".  A Report with respect to that Vessel having been subsequently Received from the Governor at Conception bay, Mr. Cevallos wrote to me again on the 13th. March, to which note I replied on the 20th. of the same: Copies of these (Nos. 1, & 2) are also herewith submitted.
My letter No. 23, (of Feby. 8th.) contained Copies of notes upon the Cases of the "Cyrus" & the "Sibae" (or "Sibay") two Vessels which were brought into Alicante by the French privateer "Serpent;" and the letter No. 25 a note from Mr De Beauharnais the French Ambassador here upon that Subject.  The governor of Alicante finally discharged the Sibay, as no pretext for detaining her coud be found and as having been taken in full day within one mile of the shore in sight of all the inhabitants of Alicante, he coud not determine her to have been taken without the Spanish jurisdiction, which according to his doctrine Extends two miles from the shore.  But the Cyrus with respect to her papers, & in Every particular as favorably circumstanced as the "Sibae", & tho she was taken Even nearer to the Shore (within half a mile) as I am informed by her captain, "Eames” now here; yet as she was captured at dawn of day, & people were readily found to swear that she was then more than two miles from the shore, the governor decided to have been within the Spanish jurisdiction, & delivered her papers over to the French Vice Consul, who transmitted them to the Minister of Marine at Paris: As the Communication’s which I have lately Received from thence, leave no doubt but that this vessel as well as Every other under the same circumstances will be immediately acquitted, & costs & damages decreed to the claimants, I refrain from troubling you with the correspondence which I have since had with the minister of State on the subject.  The French ambassador here has manifested the utmost readiness to promote the object of this reclamation, as I have seen by his letters to the French Minister of Marine respecting it; and he has given the most Express instructions to his Consul at Alicante as to the general conduct of the officers of the French government & of its cruisers, charging that they shoud be very circumspect with regard to American Vessels & commerce; & that in no case whatever shall any thing be sufferred to pass into the hands of the Captors, till after a decision in their favor by the Council of Prizes.  I have the honor to be Sir with perfect Respect and Consideration Your very Obt. hble St.

George W Erving

